DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s After-Final Response of 6/4/2021 is hereby entered to expedite prosecution. Additional amendments are entered via Examiner’s Amendment below. All rejections are withdrawn. Support for the amendment can be found at ¶ 43 of the specification as originally filed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Scott Conley and Mr. Jeffrey Rosedale on 6/24/2021.
The application has been amended as follows:
Claim 1: Replace “the shell comprises an anti-ferromagnetic material” with “the shell comprises at least one of manganese nitride or ferromanganese” at line 4.
Claim 3: Cancel
Claim 11: Replace “the grain boundary comprises an anti-ferromagnetic material” with “the grain boundary comprises at least one of manganese nitride or ferromanganese” at the last line of the claim.
Claim 13: Cancel
Allowable Subject Matter
Claims 1, 4-6, 10-11, 14-16, 21 and 75 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed nanoparticle comprising a core of α”-Fe16N2 or α’-Fe(Co)N and a shell comprising at least one of manganese nitride or ferromanganese. While Suetsuna (US 2016/0086700) discloses a magnetic nanoparticle including a shell of manganese nitride, there is no indication in Suetsuna that such a shell would or could be successfully applied to a non-metal core; accordingly there lacks motivation and/or expectation of success in applying such a shell to the iron nitride core of Brady (US 2015/0380158)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XIAOBEI WANG/Primary Examiner, Art Unit 1784